 Case 8:20-cv-00613-PSG-RAO Document 25 Filed 06/10/20 Page 1 of 7 Page ID #:174

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA                                  JS-6
                                       CIVIL MINUTES - GENERAL                             #16 (6/15 hrg off)
 Case No.       SACV 20-613 PSG (RAOx)                                      Date   June 10, 2020
 Title          Thomas Parish v. Fitness International, LLC




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           Order GRANTING Defendant’s motion to compel


       Before the Court is Defendant Fitness International LLC’s (“Defendant”) motion to
compel Plaintiff Thomas Parish (“Plaintiff”) to arbitration. Dkt. # 16 (“Mot.”). Plaintiff has
opposed, see Dkt. # 20 (“Opp.”), and Defendant replied, see Dkt. # 24 (“Reply”). The Court
finds this matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; L.R. 7-15.
Having considered the moving papers, the Court GRANTS the motion.

I.       Background

         A.      Factual Background

        This is a Telephone Consumer Protection Act case wherein Plaintiff alleges that he
received an unsolicited text message from Defendant. See Complaint, Dkt. # 1 (“Compl.”), ¶¶
24–28. Defendant owns and operates hundreds of gyms across the country. Declaration of
Orlando Gonzales, Dkt. # 16-1 (“Gonzales Decl.”), ¶ 4. Plaintiff entered into a membership
agreement (“July 2017 Agreement”) with Defendant on July 8, 2017 at Defendant’s location in
North Miami, Florida. See id. ¶ 7, Ex. A (“July 2017 Agreement”). Defendant alleges that
Plaintiff also entered into another membership agreement with it in September 2017
(“September 2017 Agreement”), although Plaintiff disputes this allegation. See id. ¶ 8, Ex. B
(“September 2017 Agreement”). The agreement was for a monthly dues membership that was
not to last more than thirty-six months. See July 2017 Agreement at 1. Plaintiff agreed to pay
monthly dues until cancellation either by him or the club. See id.

        Both agreements contain identical arbitration provisions. The arbitration provisions state,
in pertinent part:


CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                Page 1 of 7
 Case 8:20-cv-00613-PSG-RAO Document 25 Filed 06/10/20 Page 2 of 7 Page ID #:175

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       SACV 20-613 PSG (RAOx)                               Date   June 10, 2020
 Title          Thomas Parish v. Fitness International, LLC

                 Agreement to Arbitrate all Disputes. IN THE EVENT OF ANY DISPUTE
                 (OTHER THAN ONE FILED IN A COURT THAT IS LIMITED TO
                 ADJUDICATING SMALL CLAIMS) BETWEEN YOU AND [DEFENDANT] . .
                 . YOU AND [DEFENDANT] CONSENT TO ARBITRATE THAT DISPUTE
                 BEFORE A SINGLE ARBITRATOR UNDER THE THEN CURRENT RULES
                 OF THE AMERICAN ARBITRATION ASSOCIATION IN A LOCATION
                 NEAR YOUR LAF CLUB, RATHER THAN LITIGATE THE DISPUTE IN
                 COURT. YOU AND [DEFENDANT] ALSO AGREE THAT THE FEDERAL
                 ARBITRATION ACT GOVERNS THE ARBITRABILITY OF ALL DISPUTES
                 BETWEEN YOU AND [DEFENDANT].

July 2017 Agreement at 2; September 2017 Agreement at 2. The arbitration clause also contains
a class arbitration waiver and an opt-out provision. July 2017 Agreement at 2; September 2017
Agreement at 2.

       After signing the membership agreement, Plaintiff made an initial payment, but never
paid any dues. See Declaration of Thomas Parish, Dkt. # 20-1 (“Parish Decl.”), ¶ 4. Plaintiff
visited both the North Miami location and another location several times, but states that he
stopped after December 2017. See id. ¶ 5. Plaintiff does not state that he ever cancelled his
membership, nor that Defendant notified him that it was terminating his membership.

        On September 24, 2019, Plaintiff received a text message, purportedly from Defendant,
offering him an enrollment fee waiver and other discounts. See id. ¶ 7; Compl. ¶¶ 24–27.
Plaintiff alleges that he replied “[s]top.” See Compl. ¶ 24. In January 2020, Plaintiff visited
Defendant’s location in Miami Gardens, Florida. See Parish Decl. ¶ 8. An employee told
Plaintiff that he had overdue membership fees and that in order to use the location’s equipment,
he would need to secure a guest pass. See id. ¶ 9. Plaintiff signed up for a sixty-day guest pass.
See id.

         B.      Procedural History

      On March 27, 2020, Plaintiff filed a putative class action in this Court. See generally
Compl. He broadly alleges that Defendant sent him, and others similarly situated, text messages
without consent in violation of the Telephone Consumer Protection Act (“TCPA”). See id. ¶¶
24–29; 50–52. Plaintiff alleges the following two causes of action:




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                           Page 2 of 7
 Case 8:20-cv-00613-PSG-RAO Document 25 Filed 06/10/20 Page 3 of 7 Page ID #:176

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 20-613 PSG (RAOx)                                Date   June 10, 2020
 Title          Thomas Parish v. Fitness International, LLC

         First Cause of Action: Violations of the TCPA, 47 U.S.C. § 227(b). Id. ¶¶ 61–67.

         Second Cause of Action: Knowing and/or Willful Violation of the TCPA, 47 U.S.C. §
         227(b). Id. ¶¶ 68–72.

      Defendant now moves to compel Plaintiff to arbitration based on the provision in the
agreements. See generally Mot.

II.      Legal Standard

        “The ‘principal purpose’ of the FAA [Federal Arbitration Act] is to ‘ensur[e] that private
arbitration agreements are enforced according to their terms.’” AT&T Mobility LLC v.
Concepcion, 563 U.S. 333, 344 (2011) (quoting Volt Info. Scis., Inc. v. Bd. of Trs. of Leland
Stanford Junior Univ., 489 U.S. 468, 478 (1989)). The FAA states that written arbitration
agreements “shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law
or in equity for the revocation of any contract.” 9 U.S.C. § 2.

         The FAA allows “[a] party aggrieved by the alleged failure, neglect, or refusal of another
to arbitrate under a written agreement for arbitration [to] petition any United States district court
. . . for an order directing that such arbitration proceed in the manner provided for in such
agreement.” Id. § 4. “Because the FAA mandates that ‘district courts shall direct the parties to
proceed to arbitration on issues as to which an arbitration agreement has been signed[,]’ the FAA
limits courts’ involvement to ‘determining (1) whether a valid agreement to arbitrate exists and,
if it does, (2) whether the agreement encompasses the dispute at issue.’” Cox v. Ocean View
Hotel Corp., 533 F.3d 1114, 1119 (9th Cir. 2008) (quoting Chiron Corp. v. Ortho Diagnostic
Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000)) (emphasis in original). When deciding whether
a valid arbitration agreement exists, courts generally apply “ordinary state-law principles that
govern the formation of contracts.” First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944
(1995). Any doubts about the scope of arbitrable issues must be resolved in favor of arbitration.
See Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24–25 (1983).

       If an arbitration agreement exists and covers the dispute at issue, section 4 of the FAA
“requires courts to compel arbitration in accordance with the terms of the agreement.”
Concepcion, 563 U.S. at 344 (internal quotation marks omitted).




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                            Page 3 of 7
    Case 8:20-cv-00613-PSG-RAO Document 25 Filed 06/10/20 Page 4 of 7 Page ID #:177

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
    Case No.     SACV 20-613 PSG (RAOx)                              Date   June 10, 2020
    Title        Thomas Parish v. Fitness International, LLC

III.        Discussion

        Of the two threshold issues for the Court to determine, whether a valid agreement to
arbitrate exists and whether the agreement encompasses the dispute at issue, Plaintiff only
challenges the second. See generally Opp. The scope of an arbitration agreement is a matter of
contract. In interpreting the agreement, courts “must look to the express terms of the agreements
at issue to determine whether [the parties] intended [the matters at issue] be arbitrated.”
Ferguson v. Corinthian Colls., Inc., 733 F.3d 928, 937–38 (9th Cir. 2013). As stated above, any
doubts about the scope of arbitrable issues must be resolved in favor of arbitration. See Moses
H. Cone, 460 U.S. at 24–25.

        Plaintiff makes two arguments as to why this dispute is not covered under either
arbitration agreement. First, Plaintiff argues that the agreements terminated before Defendant
sent the text message in September 2019. See Opp. 4–6. Second, Plaintiff argues that the
arbitration agreement does not cover disputes arising under the TCPA. See id. 6–7. The Court
takes each argument in turn.

            A.    Termination

       In its motion, Defendant puts forth both the July 2017 Agreement and the September
2017 Agreement as valid agreements to arbitrate the parties’ dispute. See generally Mot.
Plaintiff argues that the current dispute does not fall within the scope of these agreements
because Defendant terminated his membership before it sent him the text in September 2019.1
See Opp. 4–6.

        Defendant has satisfied its initial burden to provide a valid arbitration agreement. The
July 2017 Agreement includes an arbitration clause. See July 2017 Agreement at 2. The clause
reads, in bold: “IN THE EVENT OF ANY DISPUTE . . . BETWEEN YOU AND
[DEFENDANT] . . . YOU AND [DEFENDANT] CONSENT TO ARBITRATE THAT
DISPUTE BEFORE A SINGLE ARBITRATOR.” Moreover, Defendant acknowledges signing
this agreement, creating a valid and enforceable contract. Parish Decl. ¶ 2.


1
 The Court does not address Plaintiff’s argument that the September 2017 Agreement is invalid
because Plaintiff did not sign it. See Opp. 5:17–22. Even accepting this argument as true,
Plaintiff must arbitrate his claim against Defendant under the July 2017 Agreement, which
Plaintiff does not dispute signing. See Parish Decl. ¶ 2.

CV-90 (10/08)                              CIVIL MINUTES - GENERAL                          Page 4 of 7
    Case 8:20-cv-00613-PSG-RAO Document 25 Filed 06/10/20 Page 5 of 7 Page ID #:178

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
    Case No.    SACV 20-613 PSG (RAOx)                              Date   June 10, 2020
    Title       Thomas Parish v. Fitness International, LLC

       Next, Plaintiff does not provide evidence that the July 2017 Agreement was terminated at
the time Defendant allegedly sent the text message in September 2019. The agreement is a
monthly dues membership that imposes fees on Plaintiff “UNTIL YOU CANCEL.” July 2017
Agreement at 1. The agreement also states that it “will not be for a period over 36 months.” Id.
Plaintiff does not state that he provided Defendant with a written notice of intent to cancel,
which the agreement requires for termination. See id. Instead, he argues that he terminated the
agreement because he stopped paying dues and going to Defendant’s facilities. See Parish ¶ 4;
Opp. 5:7–16. But, nothing in the agreement or its arbitration provision suggest that either act
terminates Plaintiff’s agreement. Plaintiff’s statements thus do not convince the Court that he
terminated the agreement before Defendant sent the text message.

        Plaintiff’s argument that Defendant terminated the agreement also misses the mark.
Plaintiff argues that the Court should infer that Defendant terminated the agreement because the
alleged text message offered him the opportunity to waive his enrollment fee, and a manager at
one of Defendant’s locations told him in January 2020 that he needed a guest pass to use the
gym. See Opp. 5:17–22. As an initial matter, Plaintiff does not provide any direct evidence that
Defendant terminated the agreement. However, even if the Court credits this argument,
arbitration agreements “survive[ ] contract termination when the dispute [is] over an obligation
arguably created by the expired agreement.” Nolde Bros. v. Local No. 358, Bakery &
Confectionery Workers Union, AFL-CIO, 430 U.S. 243, 252 (1977). In this case, the dispute
over whether Plaintiff ever consented to receiving text messages from Defendant is covered in
the July 2017 Agreement.2 See July 2017 Agreement at 2. Finally, as to the guest pass issue,
Plaintiff’s membership status in January 2020 has no bearing on his membership status in
September 2019 when the allegedly offending text message was sent. See Parish Decl. ¶¶ 7–8.

       In short, Defendant has produced a valid arbitration agreement and Plaintiff has not
provided evidence that either party had terminated the agreement when Defendant allegedly sent
the text message. The Court next evaluates whether the agreement covers disputes under the
TCPA.



2
  The July 2017 Agreement states, in pertinent part: “Buyer hereby consents (1) to receiving
telephone calls from [Defendant], its affiliates and business partners, at any telephone number
noted on page 1, including to receive news of special offers and programs, and for purposes
related to Buyer’s account information; and (2) to the use of an electronic signature to record
Buyer’s commitment to the terms of this Agreement.” July 2017 Agreement at 2.

CV-90 (10/08)                             CIVIL MINUTES - GENERAL                          Page 5 of 7
 Case 8:20-cv-00613-PSG-RAO Document 25 Filed 06/10/20 Page 6 of 7 Page ID #:179

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 20-613 PSG (RAOx)                                Date   June 10, 2020
 Title          Thomas Parish v. Fitness International, LLC

         B.      TCPA Claims

       Plaintiff also argues that the July 2017 Agreement does not cover TCPA claims because
the agreement’s core provides for monthly dues in exchange for state-wide access to
Defendant’s fitness clubs. See Opp. 6:7–10.

        It is widely accepted that “‘a party cannot be required to submit to arbitration any dispute
which [it] has not agreed so to submit.’” Howsam v. Dean Witter Reynolds, 537 U.S. 79, 83
(2002) (quoting United Steelworkers of Am. v. Warrior & Gulf Navigation Co., 363 U.S. 574,
582 (1960)). However, it is also well established that “[a]rbitration provides a forum for
resolving disputes more expeditiously and with greater flexibility than litigation.” Lifescan, Inc,
v. Premier Diabetic Servs., Inc., 363 F.3d 1010, 1011 (9th Cir. 2004) (internal citations omitted).
 Accordingly, “arbitration should only be denied where ‘it may be said with positive assurance
that the arbitration clause is not susceptible of an interpretation that covers the asserted
dispute.’” AT & T Tech., Inc. v. Commc’n Workers, 475 U.S. 643, 650 (1986) (quoting United
Steelworkers, 363 U.S. at 582–83).

        The Court concludes that Plaintiff’s TCPA claim is covered under the arbitration
agreement. The arbitration provision in the July 2017 Agreement states that Plaintiff consents to
arbitrate “ANY DISPUTE (OTHER THAN ONE FILED IN A COURT THAT IS LIMITED TO
ADJUDICATING SMALL CLAIMS).” See July 2017 Agreement at 2. As other courts within
this District have held, “sweeping language” like “any dispute” covers a broad range of disputes
that may arise between parties to an arbitration agreement, even those that may arise outside of
the agreement. See, e.g., Lima v. Gateway, Inc., 886 F. Supp. 2d 1170, 1180 (C.D. Cal. 2012).
The Court thus agrees with other courts that have specifically held that “any dispute” and similar
language specifically covers TCPA claims. See Brown v. DIRECTV, LLC, No. CV 13-1170-
DMG (Ex), 2019 WL 6604879, at *6 n.9 (C.D. Cal. Aug. 5, 2019) (“Furthermore, the class’s
TCPA claims fall within the scope of the post-merger clause, given that it governs ‘all disputes
and claims between’ DIRECTV and its customers, regardless of the legal basis of the dispute or
claim.”); Selby v. Deutsche Bank Tr. Co. Ams., No. 12-CV-01562 AJB BGS, 2013 WL 1315841,
at *8 (S.D. Cal. Mar. 28, 2013).

        The cases that Plaintiff cites in support of his position are distinguishable because they
analyze narrower arbitration provisions. Plaintiff cites cases such as Doe v. Princess Cruise
Lines, 657 F.3d 1204, 1218 (11th Cir. 2011), to argue that his dispute with Defendant must arise
out of the agreement. See Opp. 6–7. But the arbitration agreements in cases like Princess
Cruise Lines, unlike the arbitration provision here, were limited to disputes “relating to or in any


CV-90 (10/08)                             CIVIL MINUTES - GENERAL                            Page 6 of 7
 Case 8:20-cv-00613-PSG-RAO Document 25 Filed 06/10/20 Page 7 of 7 Page ID #:180

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 20-613 PSG (RAOx)                               Date   June 10, 2020
 Title          Thomas Parish v. Fitness International, LLC

way arising out of or connected with” the underlying agreement. See Princess Cruise Lines, 657
F.3d at 1218; see also Telecom Italia, SpA v. Wholesale Telecom Corp., 248 F.3d 1109, 1113
(11th Cir. 2001) (“the circuit lease contract between TMI and WTC required arbitration of all
disputes ‘arising out of or relating to this service agreement’”). And, as courts within this
District have recognized, arbitration clauses encompassing “any dispute arising between the
parties” are even broader than “arising in connection with” arbitration language. See, e.g.,
Pyramid Travel, Inc. v. Sri Lankan Travel, Inc., No. CV 00-5684, 2000 WL 34017119, at *5
(C.D. Cal. Sept. 18, 2000). Accordingly, the Court finds Plaintiff’s citation to these inapplicable
cases unpersuasive.

         As such, the Court GRANTS Defendant’s motion to compel arbitration.

IV.      Dismissal

        Defendant asks the Court to dismiss the claim or, in the alternative, to stay proceedings.
See Mot. 9–10. Dismissal is proper where the entirety of a plaintiff’s claim is subject to
arbitration. See Sparling v. Hoffman Const. Co., Inc., 864 F.2d 635, 637–38 (9th Cir. 1988)
(dismissal was appropriate where “plaintiffs could not possibly win relief” because all of their
claims were subject to arbitration agreement and section 3 of the FAA does “not limit the court’s
authority to grant a dismissal”); see also Sunvalley Solar, Inc. v. China Elec. Equip. Grp. Corp.,
No. CV15-5099 PSG (JPRx), 2015 WL 13546433, at *5 (C.D. Cal. Oct. 29, 2015).

        Because the entirety of Plaintiff’s claim is subject to arbitration, the Court DISMISSES
the action.

V.       Conclusion

      For the foregoing reasons, the Court GRANTS Defendant’s motion to compel. The case
is DISMISSED.

         This order closes the case.

         IT IS SO ORDERED.




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                           Page 7 of 7
